Title: 15th.
From: Adams, John Quincy
To: 


       I copied a part of Fiske’s Oration, upon Patriotism, to be printed in the next Boston Magazine, from the A B. Finished reading Jenyns’s Disquisitions. I think they show great judgment and deep penetration. I know not that I ever read, so small a volume that gave me greater Pleasure.
       Abiel Abbot, was 20. the 14th. of last December. He is one of the good scholars in our Class, and a pretty writer. His disposition is amiable, and his modesty so great, that it gives him a poor opinion of himself, which he by no means deserves. He proposes for the Pulpit, and has I believe every Qualification necessary to make him, a good Preacher: and his example, I have no doubt, as well as his Precepts, will recommend all the moral Duties.
      